Appellant was tried and convicted in the County Court of Young County upon a complaint charging him with an aggravated assault, and his punishment assessed at a fine of $25 and imprisonment in the county jail for thirty days.
The term of court at which appellant was tried adjourned on the 7th day of January, 1911 (he having been tried on the 11th day of the preceding October), and the statement of facts and bills of exception were not filed until the 4th day of February, 1911, more than twenty days after adjournment of County Court for that term. The motion of the assistant attorney-general to strike out the statement of facts and bills of exception is sustained.
There is a motion in arrest of judgment in the record alleging the complaint and information are insufficient. They allege that defendant made an assault upon J.S. Munsey, an officer, while in the discharge of his official duty. This, under article 601 of the Penal Code, constitutes an aggravated assault.
The statement of facts and bills of exception being stricken from the record, there is no error presented.
The judgment is affirmed.
Affirmed. *Page 322